DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The selection of the allowed claim as the independent claim render the previous rejections moot.

Allowable Subject Matter
Claims 6, 7, 9-12, 14, 16, 18, 21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: a device as claimed, with stacked dies in a single encapsulant, with part of that encapsulant between the dies, with a single via through the encapsulant connecting upper and lower redistribution structures, was not found by the examiner in the prior art, nor was a reason found why this would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER BRADFORD/Primary Examiner, Art Unit 2897